Oaktree Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 September 12, 2014 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Oaktree Funds File Nos.: 333- and 811- Dear Sir or Madam: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, filed with this letter is the registration statement for the Oaktree High Yield Bond Fund and Oaktree Emerging Markets Equity Fund, series of Oaktree Funds (the “Trust”). The Trust is filing the notification of registration as required by Section 8(a) of the 1940 Act concurrently with the filing of this registration statement. If you have any questions or require further information, please contact Alia Vasquez at (414)765-6620 or alia.vasquez@usbank.com. Sincerely, /s/ Alia Vasquez Alia Vasquez, Esq. Assistant Vice President U.S. Bancorp Fund Services, LLC, as Administrator to the Trust CC: Barry Barbash, Esq., Willkie Farr & Gallagher LLP JamesSilk, Esq., Willkie Farr & Gallagher LLP Joe Riley, Esq., Willkie Farr & Gallagher LLP Elliot Gluck Esq., Willkie Farr & Gallagher LLP Katie McGavin Esq., Willkie Farr & Gallagher LLP Martin Boskovich, Esq., Oaktree Funds Jamie Gowell, Esq., Oaktree Funds Phillp McDermott, Esq., Oaktree Funds
